Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the RCE filed on 05/25/2022.
Claims 1, 2, 4, 8, 11, 15 and 18 have been amended.
Claims 1-20 are pending.

Response to Arguments


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
	(1) The double patenting rejections are maintained.


Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ
619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the conflicting application or patent either is shown to be commonly owned
with this application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b).

4. 	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17081669.
Although the conflicting claims are not identical, they are not patentably distinct from each
other.
Instant Application 16927397
Application 17081669
Claim 1:
  A method of dashboard loading from a cloud-based data warehouse cache, the method comprising: 

  determining that a result for a first query is stored in a cache included within a cloud-based data warehouse; 

  sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache; 

  providing, based on the result for the first query, one or more dashboard visualizations; and 

  comparing an age associated with the result with a threshold.
Claim 1:
  A method of dashboard loading using a filtering query from a cloud-based data warehouse cache, the method comprising: 

  determining that a filtered result for a first filtering query is stored in a cache of a cloud-based data warehouse; 

  sending, in response to the filtered result being stored in the cache, to the cloud- based data warehouse, 


  a request for the filtered result from the cache; 


  and providing, based on the filtered result for the first filtering query, one or more dashboard visualizations.
Claim 8:
  An apparatus for dashboard loading from a cloud-based data warehouse cache, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 

 
   determining that a result for a first query is stored in a cache included within a cloud-based data warehouse; 

  sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache; 

  providing, based on the result for the first query, one or more dashboard visualizations; and 

  comparing an age associated with the result with a threshold.
Claim 11:
  An apparatus for dashboard loading using a filtering query from a cloud-based data warehouse cache, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

  determining that a filtered result for a first filtering query is stored in a cache of a cloud-based data warehouse; 

  sending, in response to the filtered result being stored in the cache, to the cloud- based data warehouse, a request for the filtered result from the cache; and 

  providing, based on the filtered result for the first filtering query, one or more dashboard visualizations.
Claim 15:
  A computer program product for dashboard loading from a cloud-based data warehouse cache, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 

  determining that a result for a first query is stored in a cache included within a cloud-based data warehouse;  
 
  sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache; 

  providing, based on the result for the first query, one or more dashboard visualizations; and 

  comparing an age associated with the result with a threshold.
Claim 20:
  A computer program product for dashboard loading using a filtering query from a cloud-based data warehouse cache, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 

  determining that a filtered result for a first filtering query is stored in a cache of a cloud-based data warehouse; 

  sending, in response to the filtered result being stored in the cache, to the cloud- based data warehouse, a request for the filtered result from the cache; and 

  providing, based on the filtered result for the first filtering query, one or more dashboard visualizations.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/02/2022

/HUNG D LE/Primary Examiner, Art Unit 2161